Title: To Alexander Hamilton from Joseph Brock, 26 November 1799
From: Brock, Joseph
To: Hamilton, Alexander


          
            Sir,
            Fredericksburg, Novr. 26th. 1799—
          
          Inclosed you will receive the proceedings of a General Court Martial, of which I had the honour to preside.
          Should you discover, in our proceedings, too much lenity; I hope you may ascribe it to the peculiar Situation that Recruiting Officers are placed in; and not want of a due Sense, that crimes of Such magnitude, Should be punished, in the most exemplary manner In the Instance of TruslerSome mitigating circumstances appeared which was not admited to Record.
          Your letter of the fourth of October, addressed to Major Bradley, was by his directions opened. Your order to the Major, directing him to nominate Some Officer to act as pay Master Protem I have observed, and In the absence of the Major, beg leave to mention Lieut. Merriwether Lewis as an Officer of merit and Integrity. I also forward you the Monthly Return, of the Recruiting Parties of the fourth Regiment, for October, and beg leave to suggest that provided the appointment of Lieut. Lewis should meet your approbation, that It would be the most eligible plan, for him to attend personally the office of the Pay Master Generally Immediately, for the purpose of taking on, our Muster and pay Rolls, and receiving the money.
          I have the honour to be Sir your Obt Set
          
            Jos Brock. Capt.
            4th Regt. & Superintg. ——
          
          
            Note, be pleas’d direct to me at Stanton
          
          
            J. B
          
        